UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-1177


SENN FREIGHT LINES INC.,

                   Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                   Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Timothy M. Cain, District Judge. (8:18-cv-00226-TMC)


Submitted: September 27, 2019                              Decided: October 7, 2019


Before NIEMEYER and MOTZ, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis H. Lang, CALLISON TIGHE & ROBINSON, LLC, Columbia, South Carolina, for
Appellant. Joseph H. Hunt, Assistant Attorney General, Abby C. Wright, Casen B. Ross,
Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.; Paul
M. Geier, Assistant General Counsel for Litigation and Enforcement, Paula Lee, Senior
Trial Attorney, UNITED STATES DEPARTMENT OF TRANSPORTATION,
Washington, D.C.; Jim Mullen, Chief Counsel, Sabrina E. Redd, Attorney Advisor,
FEDERAL MOTOR CARRIER SAFETY ADMINISTRATION, Washington, D.C.;
Sherri A. Lydon, United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Senn Freight Lines Inc. appeals the district court’s order granting the motion to

dismiss its civil action for lack of subject matter jurisdiction pursuant to Fed. R. Civ. P.

12(b)(1). We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. See Senn Freight Lines Inc. v. United

States, No. 8:18-cv-00226-TMC (D.S.C. Dec. 18, 2018); see also Pornomo v. United

States, 814 F.3d 681, 690 (4th Cir. 2016) (concluding district court had no jurisdiction over

challenge pursuant to 28 U.S.C. § 2342(3)(A) (2012)). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3